Limitation of actions; accrual of cause of action. — Plaintiff, a former employee of the Department of Health, Education and Welfare, was dismissed in 'September 1955 on charges of insubordination. On appeal, the Civil Service Commission Board of Appeals and Review found plaintiff’s removal was procedurally correct. In J anuary 1964 plaintiff was employed in a career status by the Foreign Claims Settlement Commission, and in 1968 filed her petition in this court seeking reimbursement for the period from her alleged wrongful dismissal to J anuary 1964. This case is before the court on defendant’s and plaintiff’s motions for summary judgment, and upon consideration thereof, together with the opposition thereto, oral argument of counsel and the brief of the parties, it is concluded that plaintiff’s alleged claim is barred by the statute of limitations, 28 U.S.C. § 2501. On May 19,1969, the court ordered defendant’s motion for summary judgment granted, plaintiff’s cross motion denied, and dismissed the petition.